Citation Nr: 1522264	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  08-21 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to TDIU.  Applicable law provides that a TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and there is one disability ratable at 60 percent or more, or if there is more than one service-connected disability, at least one disability ratable at 40 percent or more and there is a combined disability rating of 70 percent. See 
38 C.F.R. § 4.16(a).

In this case, the Veteran is service-connected for and currently assigned ratings as follows: herniated nucleus pulpous, L4-5, with lumbosacral strain and degenerative changes, 40 percent; diabetes mellitus, 20 percent; bilateral retinopathy with cataracts associated with diabetes mellitus, 10 percent; residuals of a fractured phalanx, right third toe, zero percent; high frequency hearing loss of the left ear, zero percent; and malaria, zero percent.  A combined 60 percent rating is currently in effect.  As such, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

On his May 2008 application for TDIU, the Veteran reported that he last worked full time in October 2006 as a truck driver for BA Moore Trucking Company.  On his December 2013 application he indicated that he last worked full time in January 2007 and on his March 2014 application he reported last working full time in September 2007.  He variously indicated his service-connected back, diabetes mellitus, and bilateral retinopathy disabilities prevented him from following any substantially gainful occupation.  The Veteran has an eighth grade education.  

Records from the Social Security Administration (SSA) show the Veteran was adjudged disabled as of October 2006.  His primary diagnosis was for discogenic/degenerative back disorder.  A secondary diagnosis of sleep related breathing disorders was also confirmed.

A March 2006 letter from the Veteran's employer (BA Moore Trucking) indicated he had been employed since June 1998.  The employer stated that the Veteran's health was preventing him from performing the duties that his job required.  The employer further indicated that the Veteran was unable to work full time and generally worked 15 to 20 hour per week.  A May 2008 VA Form 21-4192 from BA Moore Trucking shows the Veteran last worked in October 2006.  The employer stated the Veteran was put on shorter runs and had to come off the road as he was unable to perform duties required. 

A March 2010 VA spine examination shows the Veteran was unable to do physical labor, a May 2013 VA eye examination reveals the Veteran had no eye condition limiting employment, and a May 2013 VA diabetes mellitus examination indicated that the Veteran's diabetes did not impact his ability to work. VA outpatient treatment records show the Veteran had other non-service connected disabilities, to include, but not limited to, liver cancer, sleep apnea, chronic obstructive pulmonary disorder, hypertension, shoulder tendonitis and impingement syndrome, status post rotator cuff repair of the right shoulder, osteoarthrosis of the lower leg, neck and foot pain, and hepatitis C. 
A November 2013 vocational assessment was obtained by the Veteran's attorney.  DPP indicated in his opinion as a "vocational expert" that given the limited level of academic achievement and work history of the Veteran, he did not possess the industrial history and education to qualify for, obtain, or sustain substantially gainful employment in light of his service-connected impairments.  DPP further stated that it was at least as likely as not that the Veteran's combined service-connected impairments of the back, along with his diabetes mellitus, prevented the Veteran from continuing the work he had been qualified to perform and from securing and following any other substantially gainful employment since at least March 2010 (time of VA spine examination) and potentially as far back as October 2006 when he was found disabled by SSA.  

There is some evidence in this case to establish that the Veteran's service-connected back and diabetes mellitus disabilities may interfere with employment.  The RO expressly considered whether an extraschedular rating was appropriate and declined to refer the Veteran's case in the June 2014 statement of the case.  The RO reasoned that the Board found in a February 2014 decision that the Veteran was not entitled to extraschedular consideration for his back disability (and previously denied a rating in excess of 40 percent for the back).  The RO additionally determined that the rating criteria specifically contemplated the Veteran's diabetes and retinopathy symptomatology and thus, the schedular rating criteria was adequate to rate his disabilities as shown and denied referring these conditions for extraschedular consideration. 

The Board does not have the authority to grant an extraschedular evaluation in the first instance; however, it is not precluded from reviewing a RO determination that referral is not warranted and confirming that decision.  In this case, based on the factual circumstances presented, the Board concludes referral is needed.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether referral to "appropriate first-line officials" for extraschedular rating is required).




Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claim of entitlement to TDIU to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under             38 C.F.R. § 4.16(b) (2014).

2.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate supplemental statement of the case and allow them an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


